In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2686
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

KYLE S. MATTHEWS,
                                              Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Southern District of Illinois.
    No. 3:18-cr-30102-NJR-1 — Nancy J. Rosenstengel, Chief Judge.
                     ____________________

     ARGUED MARCH 2, 2021 — DECIDED AUGUST 27, 2021
                ____________________

   Before RIPPLE, HAMILTON, and KIRSCH, Circuit Judges.
    RIPPLE, Circuit Judge. The Clinton County, Illinois, Sheriﬀ’s
Oﬃce executed a search warrant on a property where
Kyle Matthews lived in a camper trailer. The warrant author-
ized the police to search every structure on the premises in the
belief that Mr. Matthews lived on and had access to the whole
property. The Sheriﬀ’s Oﬃce, however, had not oﬀered the
issuing judge much information to substantiate this belief.
2                                                 No. 20-2686

    The evidence found during the search led to a federal in-
dictment, and Mr. Matthews moved to exclude the fruits of
the search. The district court held that the warrant was not
supported by probable cause to believe that any of the sus-
pected crimes were linked to the property. The district court
nevertheless concluded that the good-faith exception to the
exclusionary rule applied and therefore denied the motion to
suppress. Mr. Matthews pleaded guilty to possessing an un-
registered short-barreled riﬂe that had been found at his
home, but he conditioned his plea on an appeal of the denial
of the motion to suppress the evidence.
    We aﬃrm the judgment of the district court. An objectively
reasonable oﬃcer, having consulted with the State’s Attorney
in the preparation of the complaint and aﬃdavit accompany-
ing the application for the warrant, could have relied in good
faith on the search warrant that he obtained from a judge. The
warrant here, although incomplete, was not so utterly lacking
in indicia of probable cause that suppression is justiﬁed.
                           I
                      BACKGROUND
                             A.
    On Saturday, March 31, 2018, Michael Long—an em-
ployee at an auto-parts store in Carlyle, Illinois—overheard
his coworker discussing pipe bombs with Mr. Matthews in
the store. Long heard the two men share their excitement
about a bomb that they had detonated the previous day; they
also discussed where to place another bomb that Mr. Mat-
thews appeared to be carrying with him. They considered a
local church and a school, as well as a competing auto-parts
store and a car dealership.
No. 20-2686                                                   3

    Concerned about the danger that these two men and their
plan posed, Long called the Clinton County Sheriff’s Office
late on Sunday evening. Detective Sergeant Charles Becherer
opened an investigation. He interviewed Long, who ex-
plained that Mr. Matthews was a frequent customer and that
he knew Mr. Matthews owned a “highly modified” AR-15
with a silencer, lived in a camper trailer behind “the old Fin
& Feather Restaurant,” worked on his cars in the nearby shed,
                                      1
and had “free reign of the property.” Detective Becherer also
consulted with his colleagues in the Sheriff’s Office and
learned that someone living near the Fin & Feather restaurant
had called about an explosion that past Friday and that
Mr. Matthews’s public social-media posts showed that he
possessed explosive materials. Another detective reported
that he had spoken with a local resident who said “the word
                                                          2
on the street” was that Mr. Matthews possessed bombs.
    Following his regular practice, Detective Becherer
promptly consulted with the State’s Attorney, who began
drafting a complaint for a search warrant and a supporting
affidavit. The affidavit outlined the conversation Long had
overheard at the store (but not the rest of Detective Becherer’s
interview) and listed the other officers’ discoveries. The com-
plaint sought authorization to search all buildings and struc-
tures on the property of the former Fin & Feather restaurant
at 21000 North Emerald Road, including the motor home and
camper trailer behind the restaurant building, for any explo-
sives, explosive materials, firearms, or ammunition. This


1 R.45 at 1.

2 R.29-2 at 1.
4                                                  No. 20-2686

motor home and camper trailer, the complaint asserted, were
“believed to be occupied by persons including Kyle S. Mat-
thews … who is also believed to have access to all other struc-
                                                     3
tures and building [sic] situated on the premises.” Nothing
in the complaint or affidavit explained specifically how De-
tective Becherer or the State’s Attorney had come to this be-
lief. Rather, the affidavit stated generally that Detective
Becherer had, “in the course of [his] investigation … obtained
the information contained herein, some by personal inter-
                                                               4
views and some through other law enforcement officers.”
    On Monday morning, the State’s Attorney and Detective
Becherer completed the complaint and submitted it to a judge
of the Circuit Court of Clinton County, Illinois. In his affida-
vit, Detective Becherer again stated only that the buildings
                                                           5
pictured were “believed to be the residence of Suspect.” At-
tached to the affidavit were pictures of the Fin & Feather
property that Detective Becherer had taken earlier that morn-
ing, but the pictures included no clearly identifying features,
such as a street number. After reviewing the exhibits, the
judge heard testimony from Long, who summarized again
the conversation he had overheard and identified Mr. Mat-
thews from a photograph. Detective Becherer also testified.
He reaffirmed and signed his affidavit before the judge, and
explained his intent to search “the entire property where
[Mr. Matthews has] been staying which is at the Fin and
Feather restaurant,” including the several outbuildings,


3 R.29-1 at 1.

4 R.29-2 at 1.

5 Id. at 2.
No. 20-2686                                                  5

because it was his “understanding [that] Mr. Matthews has
                           6
access to all those places.” The judge determined there was
probable cause to believe Mr. Matthews had materials to com-
mit terrorism, among other crimes, stored at the Fin & Feather
property and signed the warrant.
   Just over an hour later, a joint team including Detective
Becherer and members of the Clinton County Sheriff’s Office,
other local law enforcement agencies, the Illinois Secretary of
State Police Hazardous Device Unit, and the Federal Bureau
of Alcohol, Tobacco, and Firearms arrived at the old Fin &
Feather restaurant to execute the search warrant. They found
multiple firearms, silencers, a pipe bomb, and more explosive
materials. Mr. Matthews was present at the time of the search,
as were two other individuals.
                               B.
   A grand jury later indicted Mr. Matthews for possessing a
machine gun, 18 U.S.C. § 922(o), an unregistered silencer, 26
U.S.C. § 5861(d), and an unregistered short-barreled rifle, id.
   Mr. Matthews moved to suppress the evidence obtained
from the search of the Fin & Feather property. The warrant
was fatally overbroad, he asserted, because it extended to
every building on the property, and it otherwise failed to es-
tablish a nexus between his alleged illegal activity and the
property. The Government asked the district court to deny the
motion to suppress solely because Detective Becherer had ex-
ecuted the warrant in good faith. It did not maintain that the
warrant was supported by probable cause.



6 R.29-3 at 8, 9.
6                                                     No. 20-2686

    Although the Government relied on the good faith
exception to the exclusionary rule, the district court
nevertheless determined that it was appropriate to examine
the probable-cause question and to determine whether the
warrant was invalid. The evidence convinced the district
court that the state court judge and Sheriff’s Office had reason
to suspect that Mr. Matthews might have been involved in
criminal activity. The district court noted, however, that
Detective Becherer had offered the state court judge little
evidence linking either Mr. Matthews or his suspected crimes
to the Fin & Feather property, let alone to every single
structure on the property.
   The district court then considered whether the good-faith
exception to the exclusionary rule applied. This exception
permits the admission of evidence obtained in violation of the
Fourth Amendment if the officers conducted the search in
good-faith reliance on a warrant. United States v. Leon, 468 U.S.
897, 918–23 (1984). In finding good faith, the district court
noted Detective Becherer’s choice to consult with the State’s
Attorney before filing the complaint. It also emphasized the
many details Long had given Detective Becherer about
Mr. Matthews’s living situation. Based on this information,
the district court concluded that the detective had strong rea-
son to believe that probable cause existed to search Mr. Mat-
thews’s camper, the surrounding land, and the other build-
ings. The court acknowledged that Detective Becherer never
“articulated the reasons for that belief in his affidavit or testi-
mony” but thought the “exigency of the situation may have
                             7
contributed to the error.”


7 R.48 at 16.
No. 20-2686                                                   7

    Mr. Matthews promptly sought reconsideration of its rul-
ing. As he saw it, the district court’s analysis rested on facts
that Detective Becherer knew but never had offered to the
state court judge who had issued the warrant. He argued that
the good-faith exception prohibited resort to any evidence not
presented to the state court judge.
    Relying on our decision in United States v. Koerth, 312 F.3d
862 (7th Cir. 2002), the district court agreed with Mr. Mat-
thews that it should not have relied on evidence not presented
to the state court judge. But it determined that the outcome
was the same. The state court judge had heard Detective
Becherer’s testimony about intending to search the entirety of
the Fin & Feather property, saw the pictures identified as that
property, and knew that Detective Becherer had interviewed
Long. The failure to connect expressly these pieces of evi-
dence did not render unreasonable Detective Becherer’s reli-
ance on the state court judge’s determination that there was
probable cause to search the property.
    Mr. Matthews pleaded guilty to possessing an unregis-
tered short-barreled rifle, in violation of 26 U.S.C. § 5861(d),
but conditioned his plea on his right to appeal the denial of
his motion to suppress, see Fed. R. Crim. P. 11(a)(2). The dis-
trict court accepted the plea and sentenced Mr. Matthews to
three years’ probation.
    Mr. Matthews now appeals and challenges the denial of
his motion to suppress. He maintains that the materials sub-
mitted to the state court judge lacked any indicia of probable
cause, and, consequently, Detective Becherer could not have
executed the warrant in good faith.
8                                                             No. 20-2686

                                 II
                             DISCUSSION
    We review de novo whether the good-faith exception to
the exclusionary rule applies to a search based on a warrant
later determined to be invalid. See United States v. Adams, 934
F.3d 720, 725 (7th Cir. 2019), cert. denied, 140 S. Ct. 824 (2020).
                                     A.
    The basic principles that guide our analysis are well set-
tled. The exclusion of evidence for a violation of the Fourth
Amendment is a judicial remedy intended to deter police mis-
conduct and thereby protect Fourth Amendment rights. Leon,
468 U.S. at 906. To tailor this exclusionary rule to the harm it
seeks to prevent, the Supreme Court held in Leon that, despite
the exclusionary rule, evidence obtained in violation of the
Fourth Amendment is admissible if the officer who con-
ducted the search reasonably relied on a warrant. Id. at 913;
                                                                             8
United States v. Woodfork, 999 F.3d 511, 519–20 (7th Cir. 2021).
    The determination of reasonableness, and therefore good
faith, is an objective inquiry. Leon, 468 U.S. at 922. Although it
is the Government’s burden to demonstrate that the officer
was acting in objective good faith, an officer’s decision to ob-
tain a warrant is prima facie evidence of his good faith. Koerth,
312 F.3d at 868. We therefore presume that an officer with a
warrant was acting in good faith, and the defendant’s burden
is to rebut that presumption. Edmond v. United States, 899 F.3d


8 The exception also applies in other situations not relevant here, includ-
ing warrantless searches authorized by later-invalidated statutes or bind-
ing appellate precedents. See Davis v. United States, 564 U.S. 229 (2011); Il-
linois v. Krull, 480 U.S. 340 (1987).
No. 20-2686                                                      9

446, 453 (7th Cir. 2018). The burden to show unreasonable re-
liance on a warrant is heavy by design. See Messerschmidt v.
Millender, 565 U.S. 535, 547 (2012). A warrant is “a judicial
mandate to an officer to conduct a search” that “the officer has
a sworn duty to carry out” in a nearly “ministerial” fashion.
Utah v. Strieff, 136 S. Ct. 2056, 2062–63 (2016) (quoting Leon,
468 U.S. at 920 n.21) (internal quotation marks omitted). A
magistrate or judge is, moreover, typically far more qualified
than a police officer to decide whether probable cause exists,
Malley v. Briggs, 475 U.S. 335, 346 n.9 (1986), and so an officer
“cannot ordinarily be expected to question a judge’s probable
cause determination,” United States v. Lickers, 928 F.3d 609, 619
(7th Cir.), cert. denied, 140 S. Ct. 410 (2019). A magistrate’s er-
roneous approval of a warrant certainly does not immunize
an officer’s subsequent search, Malley, 475 U.S. at 345–46 &
n.9; Owens v. United States, 387 F.3d 607, 608 (7th Cir. 2004),
but it is still “no small feat” to overcome the presumption of
good faith, Lickers, 928 F.3d at 619.
    To overcome this heavy burden, a defendant must estab-
lish one of four situations:
       (1) the aﬃant misled the magistrate with infor-
       mation the aﬃant knew was false or would have
       known was false but for the aﬃant’s reckless
       disregard for the truth; (2) the magistrate
       wholly abandoned the judicial role and instead
       acted as an adjunct law-enforcement oﬃcer; (3)
       the aﬃdavit was bare boned, “so lacking in in-
       dicia of probable cause as to render oﬃcial be-
       lief in its existence entirely unreasonable”; and
       (4) the warrant was so facially deﬁcient in
10                                                            No. 20-2686

        particularizing its scope that the oﬃcers could
        not reasonably presume it was valid.
United States v. Rees, 957 F.3d 761, 771 (7th Cir. 2020) (quoting
                          9
Leon, 468 U.S. at 923). With these principles in mind, we now
assess Mr. Matthews’s submission.
                                     B.
    Mr. Matthews contends that Detective Becherer’s affidavit
was so bare boned that he could not reasonably have believed
it had established probable cause. He admits that “it is clear
the affidavit established probable cause that [he] was engaged
                          10
in criminal activity.” But, Mr. Matthews insists, there was
nothing substantial to link him or that activity to all the build-
ings on the Fin & Feather property.
    At the outset, we note explicitly the narrow boundaries of
our inquiry. First, we pretermit the antecedent question of
whether the warrant was supported by probable cause. The
district court concluded the warrant was not supported by
probable cause and therefore invalid. The Government does
not challenge that ruling on appeal, and we decline to look
past that concession on our own initiative. Although, as the
district court recognized, it is often preferable to consider
whether a warrant is supported by probable cause before


9 We have restated these four possibilities in various ways, and sometimes
count them as only three. E.g., Edmond v. United States, 899 F.3d 446, 453
(7th Cir. 2018) (quoting United States v. Pappas, 592 F.3d 799, 802 (7th Cir.
2010)). Any difference in phrasing or organization is immaterial and re-
flects the significant overlap in the analysis of bare-boned affidavits and
facially deficient warrants.
10 Appellant’s Br. 21.
No. 20-2686                                                   11

addressing the officer’s good-faith reliance, see Koerth, 312
F.3d at 866, a court is never obligated to decide the questions
in that order and can address the officer’s good faith without
passing on the warrant directly. See Leon, 468 U.S. at 924–25;
Woodfork, 999 F.3d at 519; see also Pearson v. Callahan, 555 U.S.
223, 241–42 (2009).
    We also have no reason to revisit the district court’s origi-
nal ground for denying the motion to suppress. The Govern-
ment does not challenge the district court’s decision, on re-
consideration, to limit its review to the evidence presented to
the state court judge. See Koerth, 312 F.3d at 871. We limit our
own review likewise and do not consider whether the por-
tions of Detective Becherer’s interview with Long that were
never passed on to the state court judge filled any gaps in the
affidavit.
    Having articulated these limits to our inquiry, we now ex-
amine whether an officer in Detective Becherer’s situation
could rely reasonably on the warrant issued by the state court
judge as valid authorization to search the Fin & Feather prop-
erty.
    As the Government acknowledges, Detective Becherer’s
supporting affidavit elided important details. On the other
hand, it was far from boilerplate. It outlined for the judge’s
consideration the entirety of his investigation. Detective
Becherer also sought the substantial assistance of the State’s
Attorney in the preparation of this affidavit and the other ma-
terial submitted to the state court judge.
   Mr. Matthews sees matters differently. In his view, the
only pertinent evidence connecting him to the Fin & Feather
property is Detective Becherer’s conclusory belief that he
12                                                             No. 20-2686

lived there and had access to all the buildings. Such a
“[w]holly conclusory statement[],” he argues, could not rea-
sonably be thought to provide probable cause to search the
            11
property.
    Mr. Matthews overstates his case. Detective Becherer’s af-
fidavit cannot fairly be characterized as wholly conclusory. It
explained, albeit in broad strokes, how the officer came to his
belief that Mr. Matthews lived on the property—“by personal
                                                                               12
interviews and … through other law enforcement officers.”
His crucial omission was in the details, including clarification
of which of the two identified sources he relied upon for his
belief, and what articulable facts that source had given him to
support that belief. This lack of detail is far more than a tech-
nicality and undermines substantially the probative weight of
the affidavit. Nevertheless, the affidavit was more than a con-
clusion alone and truthfully informed the state court judge of
the source of Detective Becherer’s suspicions.
    Mr. Matthews identifies a key shortcoming of the affida-
vit. It not only fails to explain how Detective Becherer knew
he lived on the Fin & Feather property but fails to identify any
witness who readily could be assumed to know his address.
As far as the state court judge knew, Long had met Mr. Mat-
thews only the one time at the store.
    Nevertheless, we must agree with the Government that
the record does support the good-faith finding made by the
district court. When considering Detective Becherer’s objec-
tive good faith we are looking for only “indicia” of probable

11 Appellant’s Br. 22 (quoting Illinois v. Gates, 462 U.S. 213, 239 (1983)).

12 R.29-2 at 1.
No. 20-2686                                                                13

cause. Leon, 468 U.S. at 923. As Mr. Matthews concedes, an
                                                       13
indicium is a lesser quantum of evidence. Less proof is re-
quired to permit good-faith reliance than to demonstrate
probable cause to search a location in the first instance.
   The affidavit here clears this lower good-faith threshold.
The affidavit references twice “the residence of Suspect,” pro-
vides pictures of a camper trailer behind a building (albeit
without visible street numbers) and seeks authorization to
search a camper trailer behind the Fin & Feather restaurant
                                              14
(among other, secondary locations). One reasonable conclu-
sion from these materials is that this camper and Mr. Mat-
thews’s residence are the same location. An officer seeking a
warrant certainly should offer more and not leave it to rely on
suppositions. However, we also cannot say that what Detec-
tive Becherer provided was so lacking in substance that he
could not rely reasonably on the warrant that issued. Even
with the demise of the local phone book that once inhabited a
kitchen shelf in almost every American home, a person’s ad-
dress is rarely difficult to determine or the result of intensive
investigation.
    In short, we conclude that Detective Becherer’s failure to
specify a source for his knowledge that Mr. Matthews lived
on the Fin & Feather property at 21000 North Emerald Road
does not deprive the affidavit of all indicia of probable cause
to search the property. See United States v. Brown, 832 F.2d 991,
995 (7th Cir. 1987).



13 See, e.g., United States v. Bynum, 293 F.3d 192, 195 (4th Cir. 2002).

14 R.29-2 at 2.
14                                                              No. 20-2686

    Mr. Matthews also argues that even if there were an ade-
quate link between him and the Fin & Feather property, that
link did not extend to every structure on the property. The
affidavit did not explain why Detective Becherer understood
Mr. Matthews to have control over all the buildings or show
probable cause to search each one. He draws an analogy to a
warrant that purports to authorize a search of an entire
multi-unit apartment building. We have long recognized that
an officer must make a distinct probable cause showing to
search each residence of a multi-unit dwelling unless he pre-
sents reason to believe a suspect has control over the whole
            15
building. Mr. Matthews contends that any reasonable officer
                                                                       16
would know the warrant here therefore failed this test.
    This argument adds little to the strength of Mr. Mat-
thews’s case. The analogy to a multi-unit building limps
badly. It is common knowledge that the separate residences
of an apartment building typically belong to different people.
A reasonable judge or officer still might well assume that,
here, the person living in a camper has control over the other
structures on the property in much the same way as the owner
of a house is most likely to control a shed or detached garage
in close proximity to the house. An officer could reasonably


15 See United States v. White, 416 F.3d 634, 637 (7th Cir. 2005); Jacobs v. City
of Chicago, 215 F.3d 758, 771 (7th Cir. 2000) (holding rule was clearly estab-
lished); United States v. Hinton, 219 F.2d 324, 326 (7th Cir. 1955).
16 Cf. United States v. Koerth, 312 F.3d 862, 869 (7th Cir. 2002) (recognizing
that good-faith exception does not apply if “courts have clearly held that
a materially similar affidavit previously failed to establish probable cause
under facts that were indistinguishable from those presented in the case
at hand”).
No. 20-2686                                                                  15

defer to the magistrate’s decision to authorize the search of all
                  17
the buildings.
    Detective Becherer’s objective good faith is further
demonstrated by his decision to consult with the State’s At-
torney before preparing the complaint for a search warrant.
“At its core, Leon is about encouraging responsible and dili-
gent police work.” Lickers, 928 F.3d at 620. Consulting with
the State’s Attorney or similar prosecutorial officer certainly
is one step a responsible and diligent officer can take, and
such consultation is, in many respects, exactly what Leon’s
good-faith exception expects of law enforcement. See United
States v. Pappas, 592 F.3d 799, 802 (7th Cir. 2010). The Supreme
Court has held that attorney (and magistrate) approval of a
warrant is not “dispositive,” but it is “certainly pertinent in
assessing whether [an officer] could have held a reasonable
belief that the warrant was supported by probable cause.”
Messerschmidt, 565 U.S. at 554–55. That officers consulted with
attorneys before seeking a warrant featured prominently in
both Leon, 468 U.S. at 902, and its companion case, Massachu-
setts v. Shepard, 468 U.S. 981, 985 (1984). We have repeatedly




17 Some courts have suggested that no separate showing of probable
cause is necessary to search outbuildings adjacent to a residence and part
of its curtilage. See, e.g., United States v. Finnigin, 113 F.3d 1182, 1186 (10th
Cir. 1997). We need not go so far in this case. Cf. United States v. Contreras,
820 F.3d 255, 261–62 (7th Cir. 2016) (noting that this court has not decided
whether attached garage is considered “integral part” of home for pur-
pose of warrantless search). It is enough to say that an objectively reason-
able officer might view the burden of proving joint control over the out-
buildings to be less than that necessary for a multi-unit residence.
16                                                              No. 20-2686

credited an officer’s choice to confer with an attorney before
                                                         18
seeking a warrant as evidence of good faith.
   Detective Becherer here provided all the information he
obtained in his investigation to the State’s Attorney, and the
State’s Attorney prepared the complaint for a search warrant
                                                                             19
and the affidavit that Detective Becherer eventually signed.
    Mr. Matthews does not dispute the general principle that
attorney involvement supports a finding of good faith. He ar-
gues, however, that attorney involvement cannot “compen-
sate for an affidavit’s glaring omission of information needed
                          20
for probable cause.”
    We agree. However, such a consultation is a relevant con-
sideration in determining whether the warrant was facially
deficient—or the supporting affidavit, bare boned—in the
first place. See Messerschmidt, 565 U.S. at 556 (“The fact that


18 See, e.g., Edmond, 899 F.3d at 456; Pappas, 592 F.3d at 802; United States
v. Mitten, 592 F.3d 767, 776 n.4 (7th Cir. 2010); United States v. Merritt, 361
F.3d 1005, 1012 (7th Cir. 2004), vacated on other grounds, 543 U.S. 1099
(2005). Our court is far from alone in this respect. See, e.g., United States v.
Conant, 799 F.3d 1195, 1202 (8th Cir. 2015); United States v. Tracey, 597 F.3d
140, 153 (3d Cir. 2010); United States v. Otero, 563 F.3d 1127, 1134 (10th Cir.
2009).
19 The Government also asks us to consider the time pressure that Detec-
tive Becherer and the State’s Attorney were operating under as reason to
conclude any errors were good-faith negligence. (About fifteen hours
elapsed between Mr. Long’s call to the Sheriff’s office and the search.) We
decline the Government’s invitation and do not decide today whether ev-
idence can be admitted because an invalid warrant was obtained under
exigent circumstances.
20 Appellant’s Reply Br. 6.
No. 20-2686                                                  17

none of the officials who reviewed the application expressed
concern about its validity demonstrates that any error was not
obvious.”). Here, the involvement of the State’s Attorney in
preparing and approving the warrant and affidavit simply
bolsters our conclusion that these documents contained suffi-
cient indicia of probable cause to permit Detective Becherer to
rely on the warrant.
                         Conclusion
   Mr. Matthews has failed to rebut the presumption that the
search was undertaken in good faith. The district court there-
fore applied properly the good-faith exception to the exclu-
sionary rule. We therefore affirm the district court’s denial of
Mr. Matthews’s motion to suppress.
                                                   AFFIRMED
18                                                   No. 20-2686

    HAMILTON, Circuit Judge, concurring. I join fully Judge
Ripple’s opinion for the court. I write separately only to note
an issue that we need not decide here but that may arise in
other cases applying the Leon good-faith exception to the
exclusionary rule. The issue is whether and when a court may
rely on evidence beyond the search-warrant application to
decide whether the application was so lacking in indicia of
probable cause as to make it unreasonable for an oﬃcer to rely
upon the warrant. See United States v. Leon, 468 U.S. 897, 922
n.23 (1984) (inquiry is objective and all circumstances may be
considered). The district court here relied on United States v.
Koerth, 312 F.3d 862, 869 (7th Cir. 2002), to refuse to consider
evidence not presented to the issuing state-court judge. The
government has not challenged that refusal.
    Our opinion in Koerth did not acknowledge that it was
taking sides on an issue that has divided the circuits. On the
other side of that question, see, e.g., United States v. McKenzie-
Gude, 671 F.3d 452, 460 (4th Cir. 2011); United States v. Proell,
485 F.3d 427, 431–32 (8th Cir. 2007); United States v. Martin, 297
F.3d 1308, 1318–19 (11th Cir. 2002). Consistent with Koerth on
this issue, see, e.g., United States v. Knox, 883 F.3d 1262, 1272
(10th Cir. 2018); United States v. Frazier, 423 F.3d 526, 535–36
(6th Cir. 2005); and United States v. Hove, 848 F.2d 137, 140 (9th
Cir. 1988) (inquiry limited to four corners of search-warrant
application). Finally, note that it is diﬃcult to reconcile
Koerth’s treatment of this question with United States v.
Dickerson, 975 F.2d 1245, 1250 (7th Cir. 1992) (aﬃrming
application of Leon good-faith exception based on knowledge
of on-scene oﬃcers that was not presented in the warrant
application).